565 N.W.2d 690 (1997)
223 Mich. App. 43
People of the CITY OF DETROIT, Plaintiff-Appellee,
v.
Bobbie SLEDGE, Defendant-Appellant.
Docket No. 192751.
Court of Appeals of Michigan.
Submitted November 13, 1996, at Detroit.
Decided April 18, 1997, at 9:05 a.m.
Released for Publication July 16, 1997.
*691 Phillis A. James, Corporation Counsel, and Linda D. Fegins, Assistant Corporation Counsel, for Plaintiff-Appellee.
Veleta P. Brooks-Burkett, Detroit, for Defendant-Appellant.
Before MARILYN J. KELLY, P.J., and JANSEN and M. WARSHAWSKY[*], JJ.
JANSEN, Judge.
Defendant appeals by leave granted from a January 24, 1996, order of the Detroit Recorder's Court that reversed an order of the Thirty-Sixth District Court and reinstated approximately thirty-nine appearance tickets for violations of City of Detroit housing ordinances. The district court dismissed the tickets, holding that the applicable ordinance was unconstitutionally vague, that city building inspectors lacked the authority to issue appearance tickets, and that the issuance of the tickets violated the separation of powers doctrine. The district court rejected eight other grounds on which defendant sought to dismiss the tickets, which were: illegality of penalties; illegal search and seizure; statute of limitations; lack of publication; preemption or repeal by implication; absence of dates, classifications, and titles on the tickets; and unlawful arrest resulting in lack of jurisdiction. Plaintiff appealed to the Recorder's Court, which reinstated the tickets, holding that the ordinance was not vague, that the inspectors had implicit authority to issue the tickets, and that there was no separation of powers violation. Defendant appeals the reinstatement of the tickets. We reverse the order of the Recorder's Court.
The facts of this case are not generally in dispute. Housing-enforcement inspectors employed by the City of Detroit issued approximately thirty-nine complaints, in the form of appearance tickets, to defendant. Each ticket stated that defendant unlawfully allowed the listed dwelling to be occupied without first obtaining a certificate of approval, as required by ordinance no. 124-H, § 12-7-2(A). Defendant filed fourteen motions to dismiss the tickets in the district court. The district court considered ten of those motions and dismissed the tickets, finding that the housing inspectors did not have the authority to issue appearance tickets pursuant to M.C.L. § 764.9c; M.S.A. § 28.868(3). The district court also agreed with defendant that the issuance of the tickets violated the separation of powers doctrine and that the ordinance was unconstitutionally void for vagueness.
Plaintiff then appealed to the Recorder's Court, which reinstated the tickets. The Recorder's Court held that the ordinance was constitutional and applied to defendant. The Recorder's Court also held that the authority of plaintiff's housing inspectors to issue appearance tickets was implicit in authority granted under city charter to enforce regulations on real property in the city, and it reversed the district court's order dismissing the appearance tickets. Defendant subsequently filed an application for leave to appeal in this Court, which was granted in an unpublished order dated April 29, 1996.
Defendant first contends that plaintiff's building inspectors did not have the authority to issue appearance tickets. The statute governing the authority of officials other than police officers to issue appearance tickets is M.C.L. § 764.9c(2); M.S.A. § 28.868(3)(2), which provides:
A public servant other than a police officer, who is specially authorized by law or ordinance to issue and serve appearance tickets with respect to a particular class of offenses of less than felony grade, may issue and serve upon a person an appearance ticket if the public servant has reasonable cause to believe that the person has committed an offense.
*692 The parties acknowledge that plaintiff has the authority under this statute to empower building inspectors to issue appearance tickets. Defendant argues, however, that plaintiff never enacted an ordinance that expressly authorized its building inspectors to issue appearance tickets. Plaintiff concedes that it has not adopted an ordinance that specifically authorizes its building inspectors to issue appearance tickets, but contends that its general charter provisions, including § 1-102, which provides that the city has all the powers it may possess under the state's constitution and laws, are sufficient to imply the necessary authority.
Plaintiff's interpretation, however, would render the statute's phrases "specially authorized by law or ordinance" and "with respect to a particular class of offenses" meaningless. The Legislature is presumed to have intended the meaning it has expressed, People v. Roseburgh, 215 Mich.App. 237, 239, 545 N.W.2d 14 (1996), and courts should presume that every word has some meaning and give effect to every word, phrase, and clause. Altman v. Meridian Twp., 439 Mich. 623, 635, 487 N.W.2d 155 (1992). Accordingly, we conclude that the Legislature intended to authorize plaintiff to pass an ordinance authorizing its inspectors to issue appearance tickets, but such authority cannot be implied because the language of the statute is explicit. Therefore, the appearance tickets were improperly issued and should have been dismissed because plaintiff has not adopted an ordinance authorizing the building inspectors to issue the appearance tickets with respect to a particular class of offenses less than felony grade.
Because the first issue is dispositive of this appeal, we need not address the remaining issues raised by defendant, especially the constitutional issues raised. See Booth Newspapers, Inc. v. Univ. of Michigan Bd. of Regents, 444 Mich. 211, 234, 507 N.W.2d 422 (1993).
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.